Title: From Thomas Jefferson to Daniel L. Hylton, 26 March 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.


          
            Dear Sir
            Philadelphia Mar. 26. 1792.
          
          Immediately on the receipt of your favor of the 10th. which was not till the 20th. inst. I commenced an enquiry into the chances of getting Miss Hylton carried back under the care of some of the ladies who will be returning. The list stands as follows: Colo. and Mrs. Monroe return in their own chariot with a pair of horses, and three persons in the carriage. Mrs. Griffin does not return at all, proposing to pass the summer somewhere Northward of this. Neither Colo. Davies nor Mr. Beckley return. Young Mr. Lewis, and Miss Norton, who is to be Mrs. Lewis in a few days, go back in their own carriage, with three persons in it. Our only chance therefore is Mr. and Mrs. Page. This is not a certain one, because Mrs. Page is fattening so fast that Mr. Page says if the adjournment of Congress should not be as early as is contemplated he shall not be able to carry her back, otherwise he will with pleasure take care of Miss Hylton. He is not quite decided how he shall return. Mrs. Page has an aversion to the water, and she talks of hiring a coachee. Upon the whole I think it rather probable they will return, and whether by land or water I shall hope to be able to get Miss Hylton in with them. As to the time it is uncertain. We may guess from the 20th. of April to the 10th. of May: but it is only a guess. You will be so good as to recommend to Miss Hylton to be in a state of readiness, and as soon as the day is known I will drop her a line that she may come on: and I will also inform you by post of the day she sets out, and where you are to meet her.
          
          I have reason to beleive that I am credited here for two hogsheads of tobo. less than there actually came. I have an exact knowlege of what Stratton brought, but not of what came by any other vessel or vessels, as I was not in Philadelphia at the time. If you could let me know what hogsheads were sent by any other vessel than Stratton’s you will much oblige me, that I may be able to settle with my tobacconist.—My affectionate compliments to Mrs. Hylton & am Dear Sir Your friend & servt.,
          
            Th: Jefferson
          
          
            P.S. I suppose you will have heard of the death of young Mr. Braxton, whose funeral we attended yesterday.
          
        